Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 09/06/2022 has been fully considered in preparing for this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 and 09/15/2022 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (US. Patent App. Pub. No. 2020/0211151, “Vaidyanathan” hereinafter) in view of Ben-Kiki et al. (US. Patent App. Pub. No. 2016/0283245, “Ben-Kiki”).
As per claim 16, Vaidyanathan teaches a computing system, comprising: 
a central processing unit (¶ [89]); 
a parallel processing unit that receives work from the central processing unit (¶ [89], referring to Fig. 5, “In one embodiment the graphics microcontroller 538 can perform graphics and/or compute workload scheduling on the various graphics parallel engines within execution unit (EU) arrays 502A-502F, 504A-504F within the sub-cores 501A-501F. In this scheduling model, host software executing on a CPU core of an SoC including the graphics processor core 500 can submit workloads one of multiple graphic processor doorbells, which invokes a scheduling operation on the appropriate graphics engine”);
an execution unit that receives a portion of the work from the parallel processing unit (Fig. 6A, by the execution units 608 (1-N), see ¶ [96]).
Vaidyanathan does not expressly teach the execution unit executes, at least partially in parallel, different instructions on different data associated with the portion of the work. Vaidyanathan does teach the received workload is executed in parallel (¶ [96]).
Ben-Kiki teaches a similar method of receiving workloads and executing the portions of workload in parallel and the execution unit (processor elements) executes, at least partially in parallel, different instructions on different data associated with the portion of the work (see ¶ [31], “In other embodiments, the instruction may specify a plurality of potentially/optionally different instruction addresses (e.g., may specify one or a plurality of vector registers each having a vectors worth of instruction addresses) which may each be used by a different one of the additional processor elements (e.g., each processor element may begin at a different instruction address to work in parallel on different portions of a data parallel workload)”. See also ¶ [38], “By way of example, the helper software threads may represent numerous different types of procedures or workloads, such as, for example, graphics, audio, signal processing, scientific computing, transaction, database processing, or various other procedures or workloads”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Ben-Kiki into the method as taught by Vaidyanathan as addressed above, the advantage is to increase data throughput and/or performance (¶ [38]).

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination does not teach or suggest, a computer-implemented method for processing ray tracing operations, among other things, comprising:
…assigning each ray included in the plurality of rays to a different processing core included in a plurality of processing cores; and for each ray included in the plurality of rays, causing the processing core assigned to the ray to execute the corresponding set of material shading instructions on the ray to generate a color (claim 1); or
…wherein the portion of the work from the parallel processing unit includes a plurality of ray tracing operations (claim 17).

Response to Arguments
Applicant’s arguments, filed on 09/06/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration for claim 16, which does not include all the limitation of claim 1, a new rejection has been made in the rejection above. In particular, claim 16 lacks the ray tracing operation in the portion of work provided to the processing unit recited in claim 1. The examiner has made several attempts to call Applicant to add the limitation of claim 17, which includes the above mentioned feature, but no answer was received. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611